Martin, J.
delivered the opinion of the court. The plaintiff eharges that the defendants being indebted to him, gave him a due bill for ¡02000, which being presented to one of them for payment, he took it from the plaintiff’s hands under pretence of examining it, and immediately tore it to pieces.
The answer denies the defendants were ever indebted to the-plaintiff, but admits they gave the due bill mentioned in the petition, for money borrowed from Fisher, Burke and Watson, and the plaintiff’s name (he being the clerk of the latter,) was inserted in the due bill, and they being indebted to the defendants in a larger sum, they refused to return the due bill to the plaintiff^ when he presented it, and tore it to prevent its being made an improper use of by the plaintiff.
The facts stated in the answer were sworn to by the defendants, on interrogatories being filed to establish by their oaths,the allegations in the petition.
The plaintiff’s counsel now excepted to the answer to his interrogatories, and moved that all the parts of them, except that by which the defendants admitted the exe*196cution and tearing of the due bill, should be stricken out, as irrelevant, contradictory, and explanatory ofa written instrument.
A defendant who is interrogated on facts and articles has a right to qualify his answers by stating other facts pertinent to the issue and connected with the facts which the plaintiffsceks to establish.
In a suit between the original parties to a due bill, the consideration of it may be inquired into, and the maker may show that the apparent was the agent of the real payee.
*196. The court refused to allow the parts of the answers objected to, to be stricken out.
There was judgment for the defendants and the plaintiff appealed.
His counsel has drawn our attention to two bills of exceptions. *
The first is to the refusal of the judge to order the parts of the answer objected to, to be stricken out.
The second, to the admission of evidence of a protested bill of Fisher, Burke & Watson in favor of the defendants, and the admission of parol testimony to prove its having been taken up by the defendants.
It is certainly clear that the parts of the answers objected to were pertinent to the issue and closely connected with the facts the plaintiff sought to establish, and the defendants had the right to qualify the answers they were called on to make, by setting forth facts, which prevented the consequence of absolute and unqualified answers.
The claim being between the two original parties to the due bill, the considera*197tion of it,was a proper object of inquiry into, and for this purpose the defendants might show that the person, in. favor of whom the the bill was indirectly given, were his debtors. All this tended to show that the plaintiff’s was a borrowed name only, and between him and the defendants there was really no consideration.
If the tearing of the note be so improper an act, as ought to deprive the party to avail himself of it, so as to enable himself to give evidence for himself, as to the consideration of the due bill; the legislature has not placed it in our power to say so.
On the merits, the facts set up in the answer, appear to us established. It is shown that Watson, the acting partner of Fisher, Burke & Watson, had died, and the defendants, who were creditors of the firm, had been momentarily accommodated with the loan of a check from their debtors, and the due bill given in the evidence of this incident transaction,had been made out in the name of the plaintiff, their clerk, on account of their approaching failure.
It is therefore ordered, adjudged, and *198decreed, that the judgment of the district , , , court be affirmed with costs.